DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos et al. (US 2017/0209053 A1) (hereinafter – Pantelopoulos).

Regarding claim 1, Pantelopoulos discloses A computer-implemented method of analyzing two related physiological signals to determine a time difference between them (Abstract and entire document), comprising:
receiving a first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
receiving a second periodic physiological signal induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
identifying a fundamental frequency component of the first and second signals (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
determining a time difference between the fundamental frequency components based on a time-domain time difference analysis or a frequency-domain group delay analysis, only of the fundamental frequency components (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker which starts, continues, merges, and deletes tracks of the spectra.” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.” See also FIG. 1A).
Regarding claim 2, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, wherein the first and second periodic physiological signals comprise different signal types or the same signal type (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 3, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, wherein the first and second periodic physiological signals comprise one or more of: a PPG sensor signal; or an ECG signal; or a pressure sensor signal; or an acceleration sensor signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 4, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, comprising receiving the first and second periodic physiological signals from different body locations (Para. [0108], “In some implementations, a device includes a first ultrasound sensor configured to measure or estimate proximal pulse arrival time, and a second ultrasound sensor configured to measure or estimate distal pulse arrival time. These two ultrasound units could be integrated into a single device, e.g., a wrist worn device like the one shown in FIGS. 13A and 13B, .
Regarding claim 5, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, comprising receiving the first and second periodic physiological from the same body location (Para. [0108], “In some implementations, a device includes a first ultrasound sensor configured to measure or estimate proximal pulse arrival time, and a second ultrasound sensor configured to measure or estimate distal pulse arrival time. These two ultrasound units could be integrated into a single device, e.g., a wrist worn device like the one shown in FIGS. 13A and 13B, allowing simple and easy measurement of PTT by, for example, wearing the device on a wrist and holding it against the chest.”).
Regarding claim 6, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, comprising extracting the identified fundamental frequency component (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”).
Regarding claim 7, Pantelopoulos discloses The computer-implemented method as claimed in claim 6, extracting a fundamental frequency comprises applying a band pass filter in the frequency-domain (Para. [0236], “In embodiments where the biometric monitoring device includes a pulse waveform monitor or heart rate monitor, processing of the signal to obtain pulse waveform or heart rate measurements may include filtering and/or signal conditioning such as band-pass filtering (e.g., Butterworth filter).”); and
determining the time difference comprises aligning the band pass filtered components in the time-domain and determining a time shift needed for the alignment (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker 
Regarding claim 8, Pantelopoulos discloses The computer-implemented method as claimed in claim 7, wherein aligning the fundamental frequency components comprises maximizing a cross correlation between the fundamental frequency components (Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).
Regarding claim 9, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, wherein determining the time difference comprises obtaining a frequency spectrum for the first and second periodic physiological signals (Para. [0093], “In some implementations, multiple heart beats can be averaged to generate a smooth template which can then be cross-correlated with the PPG signal to reliably measure multiple PTT intervals. These intervals can then be combined together using a computation that is robust to outliers such a median.”); and:
determining a group delay time difference from the phase in the frequency spectrum in the vicinity of the fundamental frequency (Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”); or 
combining the frequency spectra for the first and second periodic physiological signals and determining a group delay of the combined frequency spectrum (Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).
Regarding claim 10, Pantelopoulos discloses The computer-implemented method as claimed in claim 1, wherein the two related physiological signals allow for determination of a pulse transit time, and the determination of the pulse transit time allow for determination of a blood pressure (Para. [0082], “Therefore, there is a negative correlation between pulse wave velocity (PWV) and blood pressure. Pulse transit time (PTT) is the time it takes a pulse pressure waveform or pulse wave to propagate through a length of the artery. PWV=d/PTT, wherein d is the length of the artery. For a given length of the artery, there is a negative correlation between PTT and blood pressure. The instant disclosure exploits this correlation to estimate blood pressure.”).
Regarding claim 11, Pantelopoulos discloses A non-transitory computer readable medium storing instructions that, when executed by one or more processors (Abstract and entire document), causes the one or more processors to:
identify a fundamental frequency component of a first periodic physiological signal and a second periodic physiological signal, wherein the second periodic physiological signal is induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” And Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
determine a time difference between the fundamental frequency components based on a time-domain time difference analysis or a frequency-domain group delay analysis, only of the fundamental frequency components (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker which starts, continues, merges, and deletes tracks of the spectra.” And Para. [0092], “In some implementations, when both distal and 
Regarding claim 12, Pantelopoulos discloses A system for analyzing two related physiological signals to determine a time difference between them (Abstract and entire document), comprising:
an input for receiving a first periodic physiological signal and a second periodic physiological signal induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”); and
a controller, which is adapted to: identify a fundamental frequency component of the first and second signals (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
determine a time difference between the fundamental frequency components based on a time-domain time difference analysis or a frequency-domain group delay analysis, only of the fundamental frequency components (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker which starts, continues, merges, and deletes tracks of the spectra.” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.” See also FIG. 1A).
Regarding claim 13, Pantelopoulos discloses The system as claimed in claim 12, further comprising first and second physiological sensors, wherein: the first and second physiological sensors comprise one or more of a PPG sensor, an ECG sensor, a pressure sensor, or an acceleration sensor; or the first and second physiological sensors comprise different sensors adapted to detect different signal types (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 14, Pantelopoulos discloses The system as claimed in claim 12, wherein the controller comprises: a band pass filter for extracting the identified fundamental frequency component (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker which starts, continues, merges, and deletes tracks of the spectra.”); and
a cross correlator for aligning the fundamental frequency components thereby to find a time difference for which a maximized cross correlation is found (Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).
Regarding claim 15, Pantelopoulos discloses The system as claimed in claim 12, wherein the controller comprises: a frequency analyzer for analyzing the first and second periodic physiological signals (Para. [0093], “In some implementations, multiple heart beats can be averaged to generate a smooth template which can then be cross-correlated with the PPG signal to reliably measure multiple PTT intervals. These intervals can then be combined together using a computation that is robust to outliers such a median.”); and
group delay unit for finding a group delay from the phase in the frequency spectrum in the vicinity of the fundamental frequency and for determining a time difference between the group delays (Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791